Title: To Benjamin Franklin from Baudouin, 17 June 1779
From: Baudouin, ——
To: Franklin, Benjamin


Monsieur
A La Porte de Longchamps ce 17 Juin 1779
Mr. de Sartine, que j’ay vú ce matin, m’a chargé d’avoir l’honneur de vous dire, qu’il luy est revenu, qu’un corsaire ameriquain se disposoit a intercepter le paquebot de douvres à calais, que le capitaine de ce corsaire vous avoit ecrit pour vous communiquer son projet, et que n’ayant pas recû de reponse de vous, il prenoit ce Silence pour un consentement, et qu’enfin il se dispose a executter ce projet. Mr. de Sartine prie instamment V. Excellence d’ecrire le plùs promptement et le plùs fortement possible a ce capitaine, qu’il ait a s’abstenir d’attaquer aucun pacquebot de douvres à calais; cette communication peut à la verité etre de quelqu’utilité à nos Ennemmis communs; mais à bien des Egards, que Ve: Excellence devinera sans peine elle nous est avantageuse et meme necessaire, et je ne doutte pas que la cour de france ne la conserve aussi longtems, que celle de Londres voudra la laisser subsister.
Je proffitte avec Empressement de cette occasion pour renouveller a Ve. Excellence toutte ma veneration pour elle ainsy que le tres respectueux attachement avec lequel j’ay l’honneur d’etre, Monsieur votre trés humble et très obeissant serviteur
Baudouin
 
Notation: Baudouine à la porte de Lonchamp ce 17. juin 1779.
